Fish, C. J.
A merchant inaugurated a cash sale at his place of business, to be conducted under the following rules and regulations: “Beginning Monday morning, March 12, any person who trades $1.00 paying cash will receive a ticket, if he trades $10.00 he will be given ten tickets, if he trades $50.00 he will be given fifty tickets. The tickets are numbered in duplicate form, the original to be placed in a sealed box, the duplicate to be returned by the customer. The sealed box will be in charge of disinterested parties who will have charge both of sealing of the box at the beginning, and the opening of the box on the 28th day of July, 1917, and the person holding the corresponding number to the first ticket drawn will be given absolutely free a five-passenger Ford automobile. There will be no deception about the deal, there can be no fraud or favoritism. No one connected in any way with the firm, that is, members of the firm, or clerks employed by the firm, will be allowed to compete for the prize. A $1.00. purchase may win the new Ford. It may be yours! It certainly will - go to one of our customers. Don’t you want it? You may get it absolutely free. It may be yours for the asking. Come in Monday and be among the first who enter the contest.” Held, that this was a gift-enterprise scheme, and contrary to public policy. Penal Code, § 397; Whitley v. McConnell, 133 Ga. 738 (66 S. E. 933, 27 L. R. A. (N. S.) 287, 134 Am. St. R. 223); Glennville Investment Co. v. Grace, 134 Ga. 572 (68 S. E. 301, 29 L. R. A. (N. ,S.) 758)-. In a suit by one claiming to be the successful drawer against the merchant, to enjoin him from having a second drawing in the same contest on the contention that the plaintiff was not the successful drawer, the refusal of an interlocutory injunction was proper, as a court of equity will not enforce an agreement to pay a capital prize in a lottery or gift enterprise.

Judgment affirmed.


All the Justices coneur.